    Case 8:19-cv-02181-TPB-CPT Document 54 Filed 10/05/20 Page 1 of 5 PageID 692



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION


ROBERT VALENZUELA,

        Plaintiff,
v.                                                             Case No. 8:19-cv-2181-T-60CPT

AXIOM ACQUISITION
VENTURES, LLC,

        Defendant.
                                            /

             ORDER DENYING “DEFENDANT AXIOM ACQUISITION
             VENTURES, LLC’S RENEWED MOTION FOR SUMMARY
           JUDGMENT AND INCORPORATED MEMORANDUM OF LAW”

        This matter is before the Court on “Defendant Axiom Acquisition Ventures,

LLC’s Renewed Motion for Summary Judgment and Incorporated Memorandum of

Law,” filed on May 7, 2020. (Docs. 36; 37). On May 21, 2020, Plaintiff Robert

Valenzuela filed his response in opposition. (Doc. 40; 41; 44; 45). 1 On June 8, 2020,

Defendant filed a reply. (Doc. 48; 49; 51). 2 Upon review of the motion, response,

reply, court file, and record, the Court finds as follows:

                                                 Background 3

        The facts are largely undisputed. Plaintiff Robert Valenzuela purportedly took

out a personal loan with Cross River Bank to fund the purchase of personal and

household goods and services. After Plaintiff allegedly defaulted on his payments,



1
  Docs. 40 and 41 are public filings containing redactions, while Docs. 44 and 45 are sealed documents without
redactions.
2
  Doc. 48 is a public filing containing redactions, while Docs. 49 and 51 are sealed documents without redactions.
3 The Court construes the facts and evidence in light most favorable to Plaintiff for the purpose of

ruling on the motion for summary judgment.
 Case 8:19-cv-02181-TPB-CPT Document 54 Filed 10/05/20 Page 2 of 5 PageID 693



Cross River Bank sold the consumer debt to Defendant Axiom Acquisition Ventures,

LLC (“Axiom”). On July 22, 2019, Axiom sent a letter to Plaintiff Robert Valenzuela

related to this consumer debt, which serves as the basis for this lawsuit.

                                    Legal Standard

         Summary judgment is appropriate “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). A properly supported motion for summary judgment is not

defeated by the existence of a factual dispute. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 249 (1986). Only the existence of a genuine issue of material fact will preclude

summary judgment. Id.

         The moving party bears the initial burden of showing that there are no genuine

issues of material fact. Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1260 (11th

Cir. 2004). When the moving party has discharged its burden, the nonmoving party

must then designate specific facts showing the existence of genuine issues of material

fact. Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590, 593-94 (11th Cir. 1995). If

there is a conflict between the parties’ allegations or evidence, the nonmoving party’s

evidence is presumed to be true and all reasonable inferences must be drawn in the

nonmoving party’s favor. Shotz v. City of Plantation, 344 F.3d 1161, 1164 (11th Cir.

2003).

                                        Analysis

         Congress enacted the Fair Debt Collection Practices Act (“FDCPA”) in 1977 in

order to protect consumers from unfair debt collection practices. Acosta v. Campbell,

309 F. App'x 315, 320 (11th Cir. 2009). Under the FDCPA, “[a] debt collector may not

                                        Page 2 of 5
    Case 8:19-cv-02181-TPB-CPT Document 54 Filed 10/05/20 Page 3 of 5 PageID 694



engage in any conduct the natural consequence of which is to harass, oppress, or abuse

any person in connection with the collection of a debt.” 15 U.S.C. § 1692d. To

prevail on an FDCPA claim, a plaintiff must prove: “the plaintiff has been the object of

collection activity arising from consumer debt, (2) the defendant is a debt collector as

defined by the FDCPA, and (3) the defendant has engaged in an act or omission

prohibited by the FDCPA.” Fuller v. Becker & Poliakoff, P.A., 192 F. Supp. 2d 1361,

1366 (M.D. Fla. 2002) (quoting Kaplan v. Assetcare, Inc., 88 F. Supp. 2d 1355, 1360-61

(S.D. Fla. 2000)).

        Plaintiff contends that the July 22, 2019, letter violates the FDCPA in three

ways: (1) the letter did not inform him of his right to dispute the debt as required by

15 U.S.C. § 1692g; (2) the letter was false, deceptive, and misleading under 15 U.S.C. §

1692e because it confused and misled him as to the origins and chain of ownership of

the debt; and (3) the letter was an unfair and unconscionable means of debt collection

in violation of 15 U.S.C. § 1692f because it concealed Axiom’s status as a debt

collector. 4 However, Axiom contends that the letter was not a communication sent in

connection with the collection of a debt as its only purpose was to inform Plaintiff of a

change in ownership of the underlying debt.

        The record reflects – and Axiom does not contest – that Axiom is a debt

collector. Axiom also appears to acknowledge that the alleged conduct is related to

debt collection. However, Axiom argues that Plaintiff cannot establish, as a matter of

law, that the letter violated the FDCPA because the letter does not qualify as a


4
  In his complaint, Plaintiff bases his claims on a letter dated July 22, 2019. However, it appears that discovery
revealed the existence of a second letter dated August 21, 2019. The Court only addresses the July 22, 2019, letter
referenced in the complaint.
                                                     Page 3 of 5
 Case 8:19-cv-02181-TPB-CPT Document 54 Filed 10/05/20 Page 4 of 5 PageID 695



communication “in connection with the collection of a debt.” Axiom contends that the

purpose of the letter was merely to inform Plaintiff of a change in ownership of the

underlying debt.

      The phrase “communication in connection with the collection of a debt” has been

addressed numerous times in the Middle District of Florida as well as the Eleventh

Circuit. When determining whether a communication was made in connection with

the collection of a debt, courts look to the language of the communication itself to

ascertain whether it contains a demand for payment. See, e.g., Farquharson v.

Citibank, N.A., 664 F. App'x 793, 801 (11th Cir. 2016), cert. denied, 137 S. Ct. 2303

(2017); Parker v. Midland Credit Mgmt, 874 F. Supp. 2d 1353, 1358 (S.D. Fla. 2012).

The language must be evaluated through the eyes of the “least sophisticated

consumer.” Jeter v. Credit Bureau, Inc., 760 F.2d 1168, 1175 (11th Cir. 1985). This

standard does not depend on the plaintiff's individual perception, or even the

perception of a reasonable consumer. Instead, it depends on whether the least

sophisticated consumer would know that the statement was false. Landeros v.

Pinnacle Recovery, Inc., 692 F. App'x 608, 613 (11th Cir. 2017).

      The Eleventh Circuit has explained that a communication from a debt collector

may have dual purposes, such as giving notice to a consumer of certain matters and

demanding payment. See, e.g., Reese v. Ellis, Painter, Ratteree & Adams LLP, 678

F.3d 1211, 1217 (11th Cir. 2012). The Court has carefully reviewed and considered

the July 22, 2019, letter. This is a close case, but upon review, the Court concludes

letter has dual purposes. Although a primary purpose of the letter is clearly to inform

Plaintiff that the underlying debt was assigned to Grassy Sprain, the letter also

                                       Page 4 of 5
 Case 8:19-cv-02181-TPB-CPT Document 54 Filed 10/05/20 Page 5 of 5 PageID 696



includes specific language urging Plaintiff to immediately remit future payments to

Grassy Sprain. This “call of action” for Plaintiff to remit payment to Grassy Sprain

constitutes a communication in connection with collection of a debt. Had that part of

the letter not been included, the outcome here may have been different. Axiom’s

motion for summary judgment is due to be denied.

         It is therefore

         ORDERED, ADJUDGED, and DECREED:

   (1)      “Defendant Axiom Acquisition Ventures, LLC’s Renewed Motion for

            Summary Judgment and Incorporated Memorandum of Law” (Doc. 36) is

            DENIED.

         DONE and ORDERED in Chambers, in Tampa, Florida, this 5th day of

October, 2020.




                                            TOM BARBER
                                            UNITED STATES DISTRICT JUDGE




                                      Page 5 of 5
